      Case: 4:20-cr-00149-RWS Doc. #: 5 Filed: 02/27/20 Page: 1 of 5 PageID #: 9
                                                                                           FILED
                                                                                        FEB 27 2020
                              UNITED STATES DISTRICT COURT                             U. S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF MO
                              EASTERN DISTRICT OF MISSOURI                                    ST.LOUIS
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
                 Plaintiff,                         )
                                                    )         4:20CR00149 RWS/NAB
 v.                                                 ) No.
                                                    )
 TYLER POPE,                                        )
                                                    )
                Defendant.                          )


                 MOTION FOR PRETRIAL DETENTION AND HEARING

         Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Jeannette S. Graviss, Assistant

United States Attorney for said District, and moves this Court to order the defendant detained

pending trial, and further requests that a detention hearing be held three days from the date of the

defendant's initial appearance before the United States Magistrate Judge pursuant to Title 18,

United States Code, Section 3141, et. seq.

         As for its grounds for detention, the government requests this Court to consider the

following factors pursuant to Title 18, United States Code, Section 3142.

                                    Presumption of Detention

         1.     The defendant is charged with offenses for which the maximum term of ten years

or more is prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.), conspiracy to

distribute a controlled substance resulting in death and serious physical injury, and distribution of

a controlled substance riear a school resulting in serious physical injury.

         2.     Both of the offenses with which the defendant is charged trigger a rebuttable

presumption of detention pursuant to Title 18, United States Code, Section 3142(e)(3)(A). There
   Case: 4:20-cr-00149-RWS Doc. #: 5 Filed: 02/27/20 Page: 2 of 5 PageID #: 10



 are no conditions or combination of conditions which will reasonably assure the appearance of the

 defendant as required, and the safety of any other person and the community.

                            The Nature and Circumstances of the Offense

        3.         Title 18, United States Code, Section 3142(g) requires this Court to consider the

nature and characteristics of the offense charged, including whether the offense is a controlled

 substance offense.      The defendant is charged with conspiracy to distribute fentanyl which

 distribution resulted in the overdose death of one individual and the overdose causing serious

·physical injury to another individual.     Additionally, the defendant is charged with distributing

fentanyl to S.J. at the Washington Public Library which was located less than five hundred feet

from the real property of the Immanual Lutheran Church and School, a school that serves students

from preschool to eighth grade. As a result, the first of the §. 3142(g) factors weighs in favor of

detention.

        4.      After the defendant distributed fentanyl to S.J. and was aware that she was

overdosing, the defendant left the library. In spite of the fact that the defendant knew that S.J. had

overdosed, he did nothing to check on the wellbeing ofB.S. who received doses offentanyl shortly

after S.J. did. S.J. was barely clinging to life when paramedics arrived and Narcan had to be

administered to revive her. She was transported to the hospital.

        5.      B.S. went into the bathroom of a fast food restaurant where he used the fentanyl

and died of acute fentanyl intoxication. His body was not discovered until approximately an hour

 or more after his death.

        6.      After the overdoses of S.J. and B.S., the defendant sent a series of text messages to
               ,
 an undercover officer posing as a co-conspirator discussing plans to leave town. However, while
  Case: 4:20-cr-00149-RWS Doc. #: 5 Filed: 02/27/20 Page: 3 of 5 PageID #: 11



planning his escape, the defendant indicated that he was going to sell more narcotics before

leaving.

                      The Weight of the Evidence Against the Defendant

       7.      Section 3142(g)(2) requires this Court to consider the weight of the evidence

against the defendant. The go'vernment submits that the evidence against the defendant is strong.

The distribution of fentanyl to S.J. shortly before her overdose is captured on a surveillance camera

outside the library. Additionally, the defendant is observed leaving the library in a hurry after it

became apparent that S.J. was overdosing.

       8.      There are numerous text messages between B.s~, the deceased, and the defendant
                                                                         l
in the hours leading up to B.S.'s death. In fact, the defendant at one point sent a text to B.S.

warning him that the narcotics were so good that he would die if he took too much.

                      The History and Characteristics of the Defendant

       9.      The defendant has a significant criminal history which is as follows:

               a.      June 5, 2014; Minor visibly intoxicated; $200 fine (offense date 9/10/2012);

               b.      June 5, 2014; Unlawful Use of Drug Paraphernalia (M); 30 day suspended
                       execution of sentence with a two year term of probation (offense date
                       10/25/2013 );

               c.      June 4, 2014; Unlawful Use of Drug Paraphernalia (M), Minor Visibly
                       Intoxicated; 30 day suspended execution of sentence with a two year term
                       of probation (offense date 11/27/2013);

               d.      July 28, 2015; Stealing Felony; suspended imposition of sentence revoked
                       on July 28, 2015, sentenced to five years imprisonment; Ulllawful Use of
                       Drug Paraphernalia, fine (offense date 9/17/2014);

               e.      September 15, 2016, Possession of a Controlled Substance Felony; two
                       years imprisonment (offense date 9/11/2015);

               f.      September 15, 2016, Stealing Felony; two years imprisonment (offense date
                       5/26/2016);
  Case: 4:20-cr-00149-RWS Doc. #: 5 Filed: 02/27/20 Page: 4 of 5 PageID #: 12



               g.     June 4, 2019; Possession of a Controlled Substance; five years
                      imprisonment (offense date 5/11/2017);

               h.     June 4, 2019; Stealing Felony; four years imprisonment (offense date
                      12/13/2018);

               i.     June 4, 2019; Burglary 2nd Degree, Stealing Felony; five years
                      imprisonment (offense date 1/7/2019);

              J.      June 4, 2019; Stealing Felony; five years imprisonment (offense date
                      1/8/19).

       10.     This Court should consider the defendant's past conduct, including his history

relating to drug or alcohol abuse, and criminal history. See 18 U.S.C. § 3142(g)(2)(A).

       11.     Additionally, this court should consider the defendant's record of appearance at

court proceedings. There have been several occasions that the defendant has missed scheduled

court appearances and warrants were issued for his arrest. See 18 U.S.C. § 3142(g)(2)(A).

       12.     Furthermore, at the time the defendant committed the instant offense, he was on

parole. See 18 U.S.C. § 3142(g)(2)(B).

                The Nature and Seriousness of the Danger to the Community

       13.     The defendant's participation in a conspiracy to distribute fentanyl and the

distribution of fentanyl caused the death of at least one person and the serious physical injury of

another person. Additionally, the defendant has a long history of stealing, and a prior conviction

for burglary. The safety of the community would be at risk were the defendant to be released on

bond. See 18 U.S.C. § 3142(g)(4).

                                         Risk of Flight

       14.     After learning that S.J. and B.S. had overdosed, the defendant sent text messages

to a co-conspirator's phone about fleeing. The defendant texted "Bro ..I don't understand what is
  Case: 4:20-cr-00149-RWS Doc. #: 5 Filed: 02/27/20 Page: 5 of 5 PageID #: 13



gomg on. We were supposed to leave hours ago and youve just been ignoring me" .... "like

seriously the 5_ 0 could show up any second we need to hit the road."
         I




       15.     There is a serious risk that the defendant will flee because he is facing a significant

prison sentence in this case. If convicted on Count II of the indictment, the mandatory minimum

sentence is forty years imprisonment.

       16.     The defendant has a history of non-appearance in court.

                                            Conclusion

       17.     The government submits that when considering all of the factors outlined in Title

18, United States Code, § 3 l 42(g), the factors weigh heavily in favor of detention. There is clear

and convincing evidence that no condition or combination of conditions that will reasonably assure

the safety of any other person and the community.




                                              Respectfully submitted,
                                              JEFFREY B. ·JENSEN
                                              United States Attorney

                                              Isl Jeannette S. Graviss
                                              JEANNETTE S. GRAVISS #44483MO
                                              Assistant United States Attorney


                                                                                                         J
